IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44304

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 365
                                               )
       Plaintiff-Respondent,                   )   Filed: February 10, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ZACHARY ERIC WILLIAMS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Zachary Eric Williams pleaded guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1). The district court sentenced Williams to a unified four-year sentence, with two years
determinate, suspended the sentence, and placed Williams on probation. Williams admitted
violating the terms of his probation and the district court revoked probation, executed the
underling sentence, and retained jurisdiction.       Following Williams’ period of retained
jurisdiction, the district court suspended the sentence, and placed Williams on probation. Once
again, Williams admitted to violating the terms of probation, and the district court consequently
revoked probation and ordered execution of the original sentence. Williams filed an Idaho




                                               1
Criminal Rule 35 motion which the district court denied. Williams appeals, contending the
district court abused its discretion in denying his I.C.R. 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of an I.C.R. 35 motion cannot be used as a vehicle to review the underlying sentence
absent the presentation of new information. Id. Because no new or additional information in
support of Williams’ I.C.R. 35 motion was presented, the district court did not abuse its
discretion.
       For the foregoing reasons, the district court’s order denying Williams’ I.C.R. 35 motion
is affirmed.




                                                 2